70 F.3d 114
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur WILLIAMS, Plaintiff--Appellant,v.BERETTA U.S.A. CORPORATION, Defendant--Appellee.
No. 94-2507.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1995Decided Nov. 15, 1995.

Arthur Williams, Appellant Pro Se.  Lawrence Stephen Greenwald, GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Baltimore, Maryland, for Appellee.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders entering judgment for Beretta U.S.A. in Williams's Title VII action.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Beretta U.S.A. Corp., No. CA-92-2422-HM (D. Md. May 5 and July 21, 1993 and Oct. 6, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.